internal_revenue_service number release date index no cc psi plr-166114-01 date dear this is in response to a request for a ruling that taxpayer’s sales of the x and y articles described below are not subject_to the excise_tax imposed on sport_fishing_equipment by sec_4161 of the internal_revenue_code this request was submitted on your behalf by your authorized representative taxpayer manufactures the x and y articles of equipment the x is an unenclosed carrying cart made of aluminum tubing and equipped with inflatable wheels a handle to pull the cart fishing rod-holders and a removable cutting board and tray taxpayer represents that the x is designed and marketed as a product to transport various items used in the sport of fishing such as tackle boxes coolers fishing poles and bait containers the y is an aluminum device designed for use in catching sand fleas that are used as fishing bait it consists of a long metal handle with a perforated metal box attached to the end sec_4161 imposes on the sale of any article of sport_fishing_equipment by the manufacturer producer or importer a tax equal to percent of the price for which the article is sold sec_4162 lists the items that come within the term sport_fishing_equipment for purposes of sec_4161 fishing rods and poles and component parts therefor are listed under sec_4162 sec_4162 lists specific items of fishing supplies and accessories that are sport_fishing_equipment included therein are creels tackle boxes bags baskets and other containers designed to hold fish portable bait containers and landing nets sec_4162 lists fishing rod-holders revrul_88_52 1988_1_cb_356 defines the aforementioned items among other definitions of sport_fishing_equipment listed in sec_4162 as follows a fishing rod or pole is any tube or shaft-like device regardless of size or length made of natural synthetic or other material that is designed or used to cast troll or otherwise present a bait or lure to fish the term fishing rods and poles does not include bamboo poles that are not designed or intended for use in fishing any pole intended for attaching a fishing line to or through is considered a fishing rod or pole jigsticks and other similar devices used in ice fishing are considered fishing rods or poles a creel is any portable container designed for storing and carrying fish from the time they are caught until the time they are removed from the container for consumption or preservation a creel can be made of any material a tackle box is a portable container primarily designed intended for use or sold as an item in which to store or organize fishing paraphernalia like hooks lures flies sinkers or bobbers until the items are placed on a fishing line rod or reel a tackle box can be made of any material a bag basket or other container designed to hold fish is a container designed to be hung over the side of a boat or other structure to keep fish captive and alive in the water these containers may be made of any material the term includes collapsible baskets or any similar device designed for the same purpose a portable bait container is any portable device designed or sold as an article to hold or transport bait in connection with recreational fishing activities examples of portable bait containers are minnow buckets killy cars floating cages and grasshopper cages a landing net consists of a handle connected to a hoop that is covered by a bag-type net a landing net is primarily designed for scooping fish out of the water and onto shore into a vessel or onto any structure any fishing net is taxable as a landing net if it can be used as a landing net and if it incorporates in its design the three major components of a landing net -- a handle a hoop and a bag-type net a landing net may have a telescoping handle or may be made of material that floats a fishing rod-holder is a device that is portable and can be inserted into a beach clamped onto a boat or mounted onto any structure a fishing rod-holder holds a rod or pole in a stationary position relative to the beach boat or structure a storage rack for rods generally known as a rod rack is not considered a fishing rod-holder for this purpose inasmuch as the x is designed and marketed as a transporter of items used in the sport of fishing we must determine whether it falls within any of the definitions of the items of taxable sport_fishing_equipment that are designed for transportation containerization or storage a creel is a portable container designed for storing and carrying fish subsequent to being caught the x is not designed for storing or carrying fish a tackle box is designed to store or organize fishing paraphernalia the x is designed to carry items such as a tackle box but is not itself a tackle box the x by its very design is not a container designed to hold fish captive and alive while hung over the side of a boat or other structure a portable bait container is designed to hold or transport bait in connection with recreational fishing activities the x is a fairly large two-wheeled carting device that is designed to transport items of sport_fishing_equipment and although it has a fish cutting board and tray it is not designed to hold or transport bait lastly a fishing rod-holder is a device that is portable and can be inserted into a beach clamped onto a boat or mounted onto any structure a fishing rod-holder holds a rod or pole in a stationary position relative to the beach boat or structure the x is not designed to be inserted into a beach or installed on a boat or other structure neither is it designed to hold a rod or pole in a stationary position since the y is an item designed for bait collection it must also be determined whether it falls within the definition of any of the items of sport_fishing_equipment that possess a retrieval or collection capability a fishing rod or pole is designed to cast or troll or otherwise present a bait or lure to fish the y is not designed to cast or troll or to be used with bait it is designed specifically to collect sand fleas from a beach a portable bait container is deigned to hold or transport bait the y however is designed merely to catch sand fleas for storage in a bucket or other suitable bait container a landing net is comprised of a handle hoop and bag-type net and is designed for scooping fish out of the water the y is not equipped with a hoop or net it uses a perforated metal box at the end of a metal handle and is not designed to scoop fish out of the water accordingly neither the x nor the y falls within any of the definitions of taxable sports fishing equipment listed in sec_4162 taxpayer’s sales of those articles are not subject_to the tax imposed by sec_4161 this ruling is directed only to the taxpayer who requested it sec_6110 provides that this document may not be used or cited as precedent sincerely associate chief_counsel passthroughs and special industries by richard a kocak chief branch enclosures copy of this letter copy for sec_6110 purposes
